Citation Nr: 0631693	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a monetary allowance for a dependent child's 
colon cancer secondary to a veteran's service-connected 
post-traumatic stress disorder (PTSD) and herbicide exposure 
during service in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse (M.R.), and Daughter (K.R.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to February 1970.  Records show he served in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran is the biological father of the child at 
issue.

2.  The veteran's child does not have spina bifida; her 
colon cancer is not a disorder for which a VA monetary 
allowance may be paid.


CONCLUSION OF LAW

The criteria for payment of a monetary allowance for a 
child's disability secondary to a veteran's service in the 
Republic of Vietnam have not been met.  38 U.S.C.A. §§ 1802, 
1815, 1821 (West 2002); 38 C.F.R. § 3.814 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held, in essence, that efforts to comply 
with the VCAA duties to assist and notify are not required 
when the interpretation of a statute is dispositive of the 
issue on appeal.  "The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation."  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see 
also VAOPGCPREC 5-2004 (June 23, 2004) (holding that VA is 
not required to meet the VCAA duties to notify or assist a 
claimant where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  As 
interpretation of a statute and the undisputed facts are 
dispositive of the issue addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant is not required.

VA law provides that a monetary allowance may be paid for 
the spina bifida of a natural child of a veteran who served 
in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. §§ 1802, 1815, 1821 (West 2002); 38 C.F.R. 
§ 3.814 (2006).  A monetary allowance may also be paid for 
certain additional birth defects if the veteran who served 
in the Republic of Vietnam during the Vietnam era is the 
mother of the natural child at issue.  38 C.F.R. § 3.815 
(2006).

In this case, the pertinent facts at issue are not in 
dispute.  The veteran contends, in essence, that his 
biological daughter (K) developed colon cancer as a result 
of stress and family problems associated with his service-
connected PTSD.  In support of his claim he submitted 
medical literature noting an association between stress and 
the onset of certain diseases.  It is alternatively asserted 
that her disorder developed as a result of his herbicide 
exposure in Vietnam.  In statements and personal hearing 
testimony the veteran claimed compensation should be paid 
for his daughter's disability because of his service in 
Vietnam.

K was born on April [redacted], 1982.  She is 24 years old.  She was 
20 years old when diagnosed with colon cancer in 2002.  
Based on the evidence of record, she is not a dependent 
child of the veteran.

The Board finds the veteran is the biological father of the 
dependent child at issue and that he served in the Republic 
of Vietnam during the Vietnam era.  His child, however, does 
not have spina bifida and her colon cancer is not a disorder 
for which a VA monetary allowance may be paid.  The Board 
makes no determination as to the merits of the veteran's 
claim that his daughter's colon cancer developed as a result 
of his service in Vietnam.  There is no basis in VA law for 
payment involving disabilities, other than spina bifida, of 
a natural child whose father served in Vietnam.  Therefore, 
the veteran's claim must be denied.

It is significant to note that VA may only pay benefits 
within the scope of specific payments authorized by 
Congress.  The United States Supreme Court has held that not 
even the temptations of a hard case will provide a basis for 
ordering recovery contrary to the terms of the regulation, 
for to do so would disregard the duty of all courts to 
observe the conditions defined by Congress for charging the 
public treasury.  OPM v. Richmond, 496 U.S. 414, 426 (1990).  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence is against this claim.


ORDER

The claim for entitlement to a monetary allowance for a 
dependent child's colon cancer secondary to a veteran's 
service-connected PTSD and herbicide exposure during service 
in the Republic of Vietnam is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


